Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Status of the Claims
	The instant claim set was filed 08/19/2021.
	Applicant has amended claims 1 and 5.
	Claims 3-4, 6-10, 12, 15-16, 19-20, and 23-24 are cancelled.
	Claims 1-2, 5, 11, 13-14, 17-18, 21-22 are pending.
	Claims 1-2, 5, 11, 13-14, 17-18, 21-22 are under examination.

Election/Restrictions
Per the Requirement for Restriction/Election mailed 04/23/2020, and in view of Applicant’s amendment filed 08/19/2021, the Examiner considers claims 13-14 to be drawn towards Applicant’s elected invention, wherein the compound is a TFGβ/SMAD pathway inhibitor. Accordingly, claims 13-14 are not withdrawn and are presently under examination.

Priority
	This application is a National Stage of International Application No. PCT/JP2016/073356 filed August 8, 2016, claiming priority based on Japanese Patent Application No. JP2015-157697 filed August 7, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
	While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 04/27/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, 17-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358; in view of Zhu et al. “Direct Kiuchi et al. (priority to PCT application filed June 23, 2015; published as WO2015/199097 on December 30, 2015).
This rejection is reiterated under the same grounds set forth in the previous Office action mailed 04/27/2021. A response to Applicant’s traversal follows this reiterated rejection below.
Valyasevi teaches a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-2353). Paragraphs [0044-0045] of the instant specification discloses that T3 and Rosiglitazone are a thyroid hormone and a PPARγ agonist, respectively.
Valyasevi reports generation of adipocytes generically. In other words, Valyasevi does not expressly distinguish between brown and white adipocytes. Paragraph [0032] of the instant specification discloses that “[t]he presence of a brown adipocyte can be confirmed by a known method” and mentions Oil Red O staining as an example. Furthermore, paragraphs [0085-0086] disclose “obtainment of brown adipocyte can be detected by possible staining by Oil Red O staining”. Valyasevi reports positive Oil Red O staining of the generated adipocytes (page 2354, col. 1-2, joining paragraph). Thus, Valyasevi’s adipocytes appear to read on Applicant’s “brown adipocytes” under the broadest reasonable interpretation. 
Valyasevi does not teach that the cell culture medium further comprises a TGFβ/SMAD pathway inhibitor. Prior to the effective filing date of the instantly claimed invention, Zhu is considered relevant prior art for teaching a method for generating an adipocyte, comprising converting a porcine fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction prima facie obvious to one of ordinary skill in the art to modify the cell culture medium, as taught by Valyasevi, to further comprise SB-431542 (i.e. a TGFβ/SMAD pathway inhibitor), as taught by Zhu and Kiuchi, with a reasonable expectation of success because Zhu reports that “PEFs [porcine embryonic fibroblasts] can be converted into adipocytes by inhibiting the TGF-β signaling pathway” (page 103, col. 1-2, joining paragraph) and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increases expression level of UCP-1 (see Figure 8), which is a specific marker of brown adipocytes (see Kiuchi, col. 1, lines 16-20; compare to paragraph [0032] of the instant specification). An artisan would be motivated to modify the cell culture medium, as taught by Valyasevi, to further comprise SB-431542 (i.e. a TGFβ/SMAD pathway inhibitor), as taught by Zhu and Kiuchi, because Zhu teaches that “our chemical molecule-based method [i.e. using SB-431542] has more economical applications than the transgenic cocktail because it effectively eliminates any risk of genomic modification, it offers the safest method for altering the cell fates that have been described so far” (pages 104-105, joining paragraph), and 
With respect to claims 5, 11, 21-22, which recite a kit for converting a differentiated somatic cell to a brown adipocyte, Valyasevi teaches a method step of culturing fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone; Zhu teaches a method step of culturing a fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) and in the presence of a SB-431542; and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increased expression level of UCP-1 in preadipocytes. The ordinary artisan would reasonably expect the elements used in the culturing step (e.g. induction medium, SB-431542) to be packaged prior to use, and therefore be considered a “kit” for converting a fibroblast to a brown adipocyte. See MPEP 2144.01. Thus, under the broadest reasonable interpretation of the claims, the kit recited in claims 5-6, 11-12, 21-24 is prima facie obvious over the cited prior art.
Response to arguments: Applicant’s remarks filed 08/19/2021 have been carefully considered, but are not found persuasive for the following reasons:
Applicant argues that Oil Red O staining is not specific to brown adipocytes, and that Oil Red O staining can be used to detect both brown and white adipocytes. Applicant further argues that, although Valyasevi confirms adipocyte differentiation by Oil Red O staining, Valyasevi is silent to whether the adipocytes are brown adipocytes and/or white adipocytes. Applicant further asserts that the present application confirms that the cells are brown adipocytes by expression of UCP-1, and that the claims recite a method of generating brown adipocytes specifically. See pages 6-7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertions that Oil Red O staining is not specific to brown adipocytes. In contrast to Applicant’s remarks, the specification of the instant application clearly suggests that Oil Red O staining is specific to brown adipocytes. Paragraph [0032] discloses that “[t]he presence of a brown adipocyte can be confirmed by … staining with fluorescence dye capable of detecting fat droplet in the cell … As a fluorescence dye capable of detecting fat droplet in the cell, Oil Red O”. Paragraphs [0085-0086] disclose, in a working example, that “Obtainment of the brown adipocyte can be confirmed by the aforementioned staining with fluorescent dye capable of detecting lipid droplets in cells or detection of gene products expressed in brown adipocytes. To be specific, obtainment of brown adipocyte can be detected by possible staining by Oil Red O staining or Bodipy staining”. These are the reasons for Examiner’s assertion that Valyasevi’s adipocytes read on Applicant’s “brown adipocytes” under the broadest reasonable interpretation. If Applicant is going to rely on technical reasoning that challenges statements found in Applicant’s specification, it is suggested that Applicant submits objective evidence supporting said technical reasoning. 
Second, Examiner’s rejection expressly recognizes that Valyasevi reports generation of adipocytes generically, and that Valyasevi does not expressly distinguish between brown and white adipocytes. However, methods of generating adipocytes (generically) is considered relevant to methods of generating brown or white adipocytes specifically. The generation of "brown adipocytes", as recited in the claims, is merely an intended result recitation which does not limit the claimed method to a particular structure and/or manipulative action. There is no requirement that Valyasevi expressly recognize that the generated adipocytes are brown adipocytes specifically. Moreover, as set forth in the rejection above, the prior art recognizes that the 

	

Applicant argues that, although Kiuchi discloses a promoter of UCP-1, the Examiner is relying on impermissible hindsight to combine teachings of the prior art. See page 7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it is not clear on what grounds Applicant is asserting impermissible hindsight. Moreover, Applicant’s remarks mischaracterize Examiner’s reasons for citing the Kiuchi disclosure. As discussed in the rejection, Kiuchi teaches that the combined use of rosiglitazone and SB-431542 synergistically increases expression of UCP-1, which is a marker specific to brown adipocytes.



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358; Zhu et al. “Direct Conversion of Porcine Embryonic Kiuchi et al. (priority to PCT application filed June 23, 2015; published as WO2015/199097 on December 30, 2015), as applied to claims 1-2, 5, 11, 17-18, 21-22 above; in further view of Kajimura et al. “Initiation of myoblast to brown fat switch by a PRDM16–C/EBP-β transcriptional complex” Nature (2009), Vol. 460(7259), 1154-1158.
This rejection is newly applied.
Prior to the effective filing date of the instantly claimed invention, Kajimura teaches a method of generating a brown adipocyte from a fibroblast cell (see Abstract), comprising culturing fibroblast cells in a medium containing dexamethasone, insulin, T3 (a thyroid hormone), and Rosiglitazone (a PPARγ agonist). Kajimura further teaches that the cells are treated with a cAMP inducer forskolin or dibutyryl-cAMP. See first paragraph of the Full Methods in the Supplementary Information (page 6 of reference copy submitted with this Office action). Kajimura teaches cAMP treatment enhances UCP-1 expression (pages 1156-1157, joining paragraph, and Figure 3d), which is a marker specific to brown adipocytes (as discussed above). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell culture medium, as taught by Valyasevi, to further comprise a cAMP inducer, as taught by Kajimura, with a reasonable expectation of success because Kajimura teaches a step of contacting a somatic cell with cAMP inducer forskolin or dibutyryl-cAMP in a method of generating a brown adipocyte. The artisan would be motivated to perform said modification because the prior art recognizes that cAMP treatment enhances UCP-1 expression, which is a marker specific to brown adipocytes.
Regarding claim 14, as discussed above, the cited prior art references teach wherein the somatic cell is a fibroblast cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633